Exhibit 10.2

Execution Version

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of May 9, 2020, is
entered into by and between Eventbrite, Inc., a Delaware corporation (the
“Company”), and FP EB Aggregator, L.P., a Cayman Islands limited partnership
(the “Buyer”).

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Company is entering into that certain Credit Agreement, by and among the
Company, the lenders party thereto and FP Credit Partners, L.P., as
Administrative Agent (as defined therein) (the “Credit Agreement”);

WHEREAS, the Company wishes to issue and sell to the Buyer, and the Buyer wishes
to purchase from the Company, an aggregate of 2,599,174 shares of Class A Common
Stock, par value $0.00001 per share, of the Company (the “Class A Common Stock”)
on the terms and conditions stated in this Agreement; and

WHEREAS, the Company and the Buyer will execute and deliver, among other things,
a Registration Rights Agreement, substantially in the form attached hereto
as Exhibit A (the “Registration Rights Agreement”), and a Nomination Agreement,
substantially in the form attached hereto as Exhibit B (the “Nomination
Agreement” and, together with the Registration Rights Agreement, the “Ancillary
Agreements”), in connection with the purchase and sale of the Class A Common
Stock.

NOW, THEREFORE, the Company and the Buyer hereby agree as follows:

1. PURCHASE AND SALE OF PURCHASED SHARES.

(a) Purchase and Sale of the Class A Common Stock. On the terms and subject to
the conditions herein, at the Closing, the Company shall issue and sell to the
Buyer, and the Buyer agrees to purchase from the Company, 2,599,174 shares of
Class A Common Stock free and clear of any liens and other encumbrances (other
than liens incurred by the Buyer and restrictions arising under applicable
securities laws). The shares of Class A Common Stock to be issued and sold by
the Company to the Buyer pursuant to this Agreement are referred to as the
“Purchased Shares”.

(b) Purchase Price. The Buyer shall pay $.01 for each Purchased Share to be
purchased by the Buyer at the Closing (the “Purchase Price”), for an aggregate
Purchase Price of $ 25,991.74 (the “Aggregate Purchase Price”).

(c) Closing Date. The closing (the “Closing”) of the purchase and sale of the
Purchased Shares shall occur simultaneously with the Deferred Upfront Fee (as
defined in the Credit Agreement) becoming payable pursuant to the terms of
Credit Agreement, remotely by electronic exchange of Closing documentation. The
date on which the Closing occurs is referred to as the “Closing Date.” For the
avoidance of doubt, if a Failure to Fund (as defined in the Credit Agreement)
occurs, the Company shall have no obligation to sell or issue the Purchased
Shares to the Buyer.



--------------------------------------------------------------------------------

(d) Closing. At the Closing, (i) the Buyer shall (A) pay the Aggregate Purchase
Price to the Company for the Purchased Shares, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions or as
otherwise agreed to by the parties, and (B) deliver to the Company a duly
executed copy of the Registration Rights Agreement and the Nomination Agreement
and (ii) the Company shall (A) issue to the Buyer in book-entry form the
Purchased Shares and (B) deliver to the Buyer a duly executed copy of the
Registration Rights Agreement and the Nomination Agreement; provided, however,
that if the Closing occurs but the Initial Term Loan is not funded, the parties
shall not execute and deliver the Nomination Agreement.

2. BUYER’S REPRESENTATIONS AND WARRANTIES. The Buyer represents and warrants to
the Company that:

(a) Organization and Qualification. The Buyer is duly organized and validly
existing and in good standing under the laws of Cayman Islands and has the
requisite power and authorization to carry on its business as now being
conducted.

(b) Authorization; Validity; Enforcement. The Buyer has the requisite power and
authority to enter into and perform its obligations under this Agreement and the
Ancillary Agreements. The execution and delivery of this Agreement and the
Ancillary Agreements by the Buyer and the consummation by the Buyer of the
transactions contemplated hereby and thereby have been duly authorized by the
Buyer. This Agreement has been, and, when executed, the Ancillary Agreements
will be, duly and validly executed and delivered on behalf of the Buyer and
constitutes the legal, valid and binding obligations of the Buyer enforceable
against the Buyer in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(c) No Conflicts. The execution, delivery and performance by the Buyer of this
Agreement and the Ancillary Agreements and the consummation by the Buyer of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Buyer, (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and applicable laws of any foreign,
federal, and other state laws) applicable to the Buyer or by which any property
or asset of the Buyer is bound or affected, other than, in the case of clause
(ii) or clause (iii), as would not, individually or in the aggregate, reasonably
be expected to prevent, materially delay, or materially impair the Buyer’s
ability to consummate any of the transactions contemplated hereby.

(d) Consents. The Buyer is not required to obtain any consent, authorization or
order of, or make any filing or registration with any court, governmental agency
or any regulatory or self-regulatory agency or any other Person in order for it
to execute, deliver or perform any of its obligations under or contemplated by
this Agreement or the Ancillary Agreements.

 

2



--------------------------------------------------------------------------------

(e) Purchase for Investment. The Buyer acknowledges that the Purchased Shares
will not have been registered under the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (the “Securities Act”) or under
any state or other applicable securities laws. The Buyer (a) acknowledges that
(i) it is acquiring the Purchased Shares pursuant to an exemption from
registration under the Securities Act solely for investment and for the Buyer’s
own account, not as nominee or agent, and with no present intention or view to
distribute any of the Purchased Shares to any Person in violation of the
Securities Act and (ii) it is not party to any co-investment, joint venture,
partnership or other understanding or arrangement with any other Person relating
to the Purchased Shares or the transactions contemplated by this Agreement,
(b) will not sell or otherwise dispose of any of the Purchased Shares, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws, (c) is knowledgeable,
sophisticated and experienced in financial and business matters, has previously
invested in securities similar to the Purchased Shares, fully understands the
limitations on transfer and the restrictions on sales of such Purchased Shares
and is able to bear the economic risk of its investment and afford the complete
loss of such investment, (d) (i) has such knowledge and experience in financial
and business matters and in investments of this type, that it is capable of
evaluating the merits and risks of its investment in the Purchased Shares and of
making an informed investment decision, (ii) has conducted an independent review
and analysis of the business and affairs of the Company and its subsidiaries
that it considers sufficient and reasonable for purposes of making its
investment in the Purchased Shares and (iii) based thereon and on its own
knowledge, has formed an independent judgment concerning the advisability of the
transactions contemplated by this Agreement, (e) is an “accredited investor” (as
such term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act) and (f) is not a broker-dealer registered with the SEC under the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”) or an entity engaged in a business
that would require it to be so registered. The Buyer and its advisors, if any,
have been furnished with or have had full access to all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Purchased Shares that have been requested by the
Buyer. The Buyer and its advisors, if any, have been afforded the opportunity to
ask questions of the Company or its representatives. The foregoing does not
limit or modify the representations and warranties of the Company in Section 3
hereof or the right of the Buyer to rely thereon.

(f) Information. The Buyer is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated by this Agreement. Additionally, without limiting the
representations and warranties of the Company in Section 3, the Buyer (a) is not
relying on the Company for any legal, tax, investment, accounting or regulatory
advice, (b) has consulted with its own advisors concerning such matters and
(c) shall be responsible for making its own independent investigation and
appraisal of the transactions contemplated by this Agreement.

(g) Private Placement Consideration. The Buyer understands and acknowledges
that: (a) its representations and warranties contained herein are being relied
upon by the Company as a basis for availing itself of such exemption and other
exemptions under the securities laws of all applicable states and for other
purposes, (b) no U.S. state or federal agency has made any finding or
determination as to the fairness of the terms of the sale of the Purchased
Shares or any recommendation or endorsement thereof, and (c) the Purchased
Shares are “restricted securities” under the Securities Act inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under applicable securities laws such Purchased Shares may be resold
without registration under the Securities Act only in certain limited
circumstances.

 

3



--------------------------------------------------------------------------------

(h) Ownership of Company Securities. Prior to the Closing, the Buyer does not
have record or beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of any shares of the Company’s Class A Common Stock or Class B
Common Stock, par value $0.00001 per share.

(i) Brokers; Finders. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisors or other
similar fee or commission, or the reimbursement of expenses in connection
therewith, in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Buyer.

(j) No Other Company Representations or Warranties. The Buyer acknowledges and
agrees, on behalf of itself and its Affiliates, that, except for the
representations and warranties contained in Section 3, neither the Company nor
any other Person, makes any express or implied representation or warranty with
respect to the Company, its subsidiaries or their respective businesses,
operations, assets, liabilities, employees, employee benefit plans, conditions
or prospects, and the Buyer, on behalf of itself and its Affiliates, hereby
disclaims reliance upon any such other representations or warranties. In
particular, without limiting the foregoing disclaimer, the Buyer acknowledges
and agrees, on behalf of itself and its Affiliates, that neither the Company nor
any other Person, makes or has made any representation or warranty with respect
to, and the Buyer, on behalf of itself and its Affiliates, hereby disclaims
reliance upon (a) any financial projection, forecast, estimate, budget or
prospect information relating to the Company, its subsidiaries or their
respective business, or (b) without limiting the representations and warranties
made by the Company in Section 3, any information presented to the Buyer or any
of its Affiliates or representatives in the course of their due diligence
investigation of the Company, the negotiation of this Agreement or in the course
of the transactions contemplated hereby. To the fullest extent permitted by
applicable law, without limiting the representations and warranties contained in
Section 3, neither the Company nor any of its Subsidiaries shall have any
liability to the Buyer or its Affiliates or representatives on any basis
(including in contract or tort, under federal or state securities laws or
otherwise) based upon any other representation or warranty, either express or
implied, included in any information or statements (or any omissions therefrom)
provided or made available by the Company or its subsidiaries to the Buyer or
its Affiliates or representatives in the course of their due diligence
investigation of the Company, the negotiation of this Agreement or the Ancillary
Agreements or in the course of the transactions contemplated by this Agreement
or the Ancillary Agreements.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer:

(a) Organization and Qualification. The Company is duly organized and validly
existing and in good standing under the laws of the State of Delaware and has
the requisite power and authority to carry on its business as now being
conducted.

 

4



--------------------------------------------------------------------------------

(b) Capitalization. The authorized capital of the Company consists of
1,000,000,000 shares of Class A Common Stock, 100,000,000 shares of Class B
Common Stock and 100,000,000 shares of Preferred Stock. As of the close of
business on May 1, 2020 (the “Capitalization Date”), there were (i) 63,527,159
shares of Class A Common Stock issued and outstanding, (ii) 23,598,116 shares of
Class B Common Stock issued and outstanding, (iii) options to purchase
13,823,114 shares of Class A Common Stock (or, in the case of options issued
under the Company’s 2010 plan, shares of Class B Common Stock) outstanding, (iv)
3,124,331 restricted stock units issued and outstanding and (v) zero shares of
Preferred Stock issued and outstanding. From the Capitalization Date through and
as of the date of this Agreement, no other shares of Class A Common Stock,
Class B Common Stock or Preferred Stock have been issued other than Class A
Common Stock issued in respect of the exercise of the Company’s stock options or
grant or payment of Company stock awards in the ordinary course of business.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Ancillary Agreements and to consummate the transactions
contemplated hereby and thereby and to reserve for issuance and issue the
Purchased Shares in accordance with the terms of this Agreement. The execution
and delivery of this Agreement and the Ancillary Agreements by the Company and
the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Purchased Shares
have been duly authorized by the Company’s Board of Directors (the “Board”) and
no further consent or authorization is required by the Company, the Board or its
stockholders. This Agreement has been, and, when executed, the Ancillary
Agreements will be, duly executed and delivered by the Company, and constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(d) Issuance of Securities. The issuance of the Purchased Shares is duly
authorized and, upon issuance in accordance with the terms of this Agreement,
shall be (i) validly issued, (ii) free from all preemptive or similar rights,
liens and other encumbrances with respect to the issue thereof (other than liens
incurred by the Buyer and restrictions arising under applicable securities laws)
and (iii) fully paid and nonassessable with the holder being entitled to all
rights accorded to a holder of Class A Common Stock. Assuming in part the
accuracy of each of the representations and warranties of the Buyer set forth in
Section 2 of this Agreement, the offer and issuance by the Company of the
Purchased Shares is exempt from registration under the Securities Act.

(e) No Conflicts. The execution, delivery and performance of this Agreement and
the Ancillary Agreements by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby (including, without limitation,
the issuance of the Purchased Shares) will not (i) result in a violation of the
Company’s Certificate of Incorporation or the Company’s Bylaws, or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) assuming the accuracy

 

5



--------------------------------------------------------------------------------

of the representations and warranties of the Buyer under this Agreement, result
in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries is bound or affected, other
than, in the case of clause (ii) or clause (iii), as would not, individually or
in the aggregate, reasonably be expected to prevent, materially delay or
materially impair the Company’s ability to consummate any of the transactions
contemplated hereby.

(f) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with (other than the filing with
the SEC of a Form D and one or more registration statements in accordance with
the requirements of the Registration Rights Agreement, other filings as may be
required by state securities agencies and the listing of the Purchased Shares on
the New York Stock Exchange), any court, governmental agency or any regulatory
or self-regulatory agency or any other Person in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement or the Ancillary Agreements.

(g) No General Solicitation. Neither the Company, nor any of its subsidiaries,
nor, to the knowledge of the Company, any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Purchased Shares.

(h) No Integrated Offering. None of the Company nor its subsidiaries, nor, to
the knowledge of the Company, any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Purchased Shares under the Securities
Act, whether through integration with prior offerings or otherwise, or cause
this offering of the Purchased Shares to require the approval of the
stockholders of the Company for purposes of the Securities Act or any applicable
stockholder approval provisions, including, without limitation, under the
rules and regulations of the New York Stock Exchange.

(i) No Other Buyer Representations or Warranties. The Company acknowledges and
agrees, on behalf of itself and its Affiliates, that, except for the
representations and warranties contained in Section 2, neither the Buyer nor any
other Person, makes any express or implied representation or warranty with
respect to the Buyer, and the Company, on behalf of itself and its Affiliates,
hereby disclaims reliance upon any such other representations or warranties. To
the fullest extent permitted by applicable law, without limiting the
representations and warranties contained in Section 2, neither the Buyer nor any
of its Affiliates shall have any liability to the Company or its Affiliates or
representatives on any basis (including in contract or tort, under federal or
state securities laws or otherwise) based upon any other representation or
warranty, either express or implied, included in any information or statements
(or any omissions therefrom) provided or made available by the Buyer or its
Affiliates to the Company or its Affiliates or representatives in the course the
negotiation of this Agreement or the Ancillary Agreements or in the course of
the transactions contemplated by this Agreement or the Ancillary Agreements.

 

6



--------------------------------------------------------------------------------

4. COVENANTS.

(a) Legends.

(i) The book-entry accounts maintained by the Company’s transfer agent
representing the Purchased Shares, except as set forth below, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such Purchased Shares bearing such
legend):

NEITHER THE ISSUANCE AND SALE OF THESE SECURITIES HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) PURSUANT TO AN EXEMPTION FROM, OR IN
A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT OF 1933.

(ii) At the request of a holder of the Purchased Shares, the legend set forth in
Section 4(a)(i) above shall be removed from the applicable Purchased Shares on
the book-entry accounts maintained by the Company’s transfer agent representing
the Purchased Shares if such legend is not required in order to establish
compliance with any provisions of the Securities Act.

(b) NYSE Listing. Promptly following the execution of this Agreement, the
Company shall apply to cause the Purchased Shares to be approved for listing on
the New York Stock Exchange. The Company shall use its reasonable best efforts
to cause the Purchased Shares to be approved for listing on the New York Stock
Exchange, subject to official notice of issuance.

(c) Transfer Taxes. The Company shall pay any and all documentary, stamp and
similar issue or transfer tax incurred in connection with the issuance of
Class A Common Stock pursuant to this Agreement.

5. TERMINATION. This Agreement shall terminate automatically without any action
by either party if a Failure to Fund (as defined in the Credit Agreement)
occurs. In the event of the termination of this Agreement, this Agreement shall
forthwith become wholly void and of no further force and effect without any
liability or obligation on the part of the Company or the Buyer; provided that
the termination of this Agreement shall not relieve any party from any liability
for any intentional breach by such party of the terms and provisions of this
Agreement prior to such termination.

6. MISCELLANEOUS.

(a) Specific Performance. The parties hereto agree that irreparable damage could
occur and that the a party may not have any adequate remedy at law in the event
that any of the provisions of this Agreement are not performed in accordance
with their terms or were otherwise breached. Accordingly, each party shall
without the necessity of proving the inadequacy of money damages or posting a
bond be entitled to seek an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms, provisions and covenants
contained therein, this being in addition to any other remedy to which they are
entitled at law or in equity.

 

7



--------------------------------------------------------------------------------

(b) Governing Law; Jurisdiction; Jury Trial. This Agreement shall be governed
by, and construed in accordance with, the laws of the state of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the state of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the state of
Delaware. Any dispute relating hereto shall be heard first in the Delaware Court
of Chancery, and, if applicable, in any state or federal court located in of
Delaware in which appeal from the Court of Chancery may validly be taken under
the laws of the State of Delaware (each a “Chosen Court” and collectively, the
“Chosen Courts”), and the parties agree to the exclusive jurisdiction and venue
of the Chosen Courts. Each party further agrees that any proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby or by any matters
related to the foregoing shall be brought exclusively in a Chosen Court, and
each party hereby irrevocably consents to the jurisdiction of such Chosen Courts
in any such proceeding and irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that such Person may now or
hereafter have to the laying of the venue of any such proceeding in any such
Chosen Court or that any such proceeding brought in any such Chosen Court has
been brought in an inconvenient forum. Each party further covenants not to bring
any such proceeding other than in such Chosen Court and not to challenge or
enforce in another jurisdiction a judgment of such Chosen Court. Each party
agrees that service of process on such party as provided in Section 6(g) shall
be deemed effective service of process on such party. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile, .pdf or electronic
(e.g., DocuSign) signature shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile, .pdf or electronic signature.

(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(e) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

8



--------------------------------------------------------------------------------

(f) Entire Agreement; Amendment and Waiver. This Agreement, the Registration
Rights Agreement, the Nomination Agreement and the Credit Agreement contain the
entire agreement by and among the parties with respect to the subject matter
hereof and all prior negotiations, writings and understandings relating to the
subject matter of this Agreement. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by each party hereto.
Any party hereto may, only by an instrument in writing, waive compliance by any
other party hereto with any term or provision hereof on the part of such other
party hereto to be performed or complied with. No failure or delay of any party
in exercising any right or remedy hereunder shall operate as a waiver thereof,
nor will any single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. The waiver by any party hereto of a breach of any term or provision
hereof shall not be construed as a waiver of any subsequent breach. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.

(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by electronic mail; or (iii) one
business day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and e-mail
addresses for such communications shall be:

 

If to the Company:

 

Eventbrite, Inc.

155 5th Street, 7th Floor

San Francisco, CA 94103

Attention:         Legal

Email:              *****

 

with a copy (for informational purposes only) to:

 

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attention:         Kathleen Wells

Email:              Kathleen.Wells@lw.com

 

9



--------------------------------------------------------------------------------

If to the Buyer:

FP EB Aggregator, L.P.

c/o Maples Corporate Services Limited

PO Box 309, Ugland House

George Town, Grand Cayman, KY1-1104, Cayman Islands

Attention:         Lee Rubenstein

Email:               *****

with a copy (for informational purposes only) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention:        Daniel Fisher

Email:             dfisher@akingump.com

or to such other address and/or e-mail address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.

(h) Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, heirs, and permitted assigns. Neither party shall assign this
Agreement or any rights or obligations hereunder without the prior written
consent of other party; provided that the Buyer may assign its rights hereunder
to its Affiliate(s) (other than any of Buyer’s portfolio companies).

(i) No Third Party Beneficiaries. This Agreement is intended solely for the
benefit of the parties hereto and their respective successors, heirs and
permitted assigns, and is not for the benefit of, nor may any provision hereof
be enforced by, any other Person.

(j) Survival. Except in the case of intentional and actual fraud, the
representations and warranties of the parties contained in Section 2 and
Section 3 hereof shall not survive, and shall terminate automatically as of, the
Closing, and there shall be no liability in respect thereof, whether such
liability has accrued prior to or after the Closing, on the part of any party or
any of their respective representatives. The covenants and agreements of the
parties set forth in Section 4 and this Section 6 shall survive the Closing in
accordance with their terms.

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

10



--------------------------------------------------------------------------------

(l) Interpretation.

(i) When a reference is made in this Agreement to an Article, Section, Schedule
or Exhibit, such reference shall be to an Article, Section, Schedule or Exhibit
of this Agreement unless otherwise indicated.

(ii) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(iii) The words “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including all of the Schedules and Exhibits) and not to any particular
provision of this Agreement.

(iv) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.

(v) Any agreement, instrument or statute defined or referred to in this
Agreement means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes.

(vi) Each of the parties has participated in the drafting and negotiation of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if it is drafted by each of the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of authorship of any of the provisions of this Agreement.

(vii) As used in this Agreement, “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any governmental entity or any
department or agency thereof.

(viii) As used in this Agreement, “Affiliate” of any Person means any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with such Person as of the date which, or at any time
during the period for which, the determination of affiliation is being made. For
purposes of this definition, “control,” when used with respect to any Person,
has the meaning specified in Rule 12b-2 under the Exchange Act; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Stock Purchase Agreement to be duly executed as of the
date first written above.

 

COMPANY EVENTBRITE, INC. By:  

/s/ Charles Baker

Name:   Charles Baker Title:   Chief Financial Officer

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Stock Purchase Agreement to be duly executed as of the
date first written above.

 

BUYER FP EB AGGREGATOR, L.P. By: Francisco Partners GP V, L.P. Its: General
Partner By: Francisco Partners GP V Management, LLC Its: General Partner By:  

/s/ Steve Eisner

Name:   Steve Eisner Title:   General Counsel

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Registration Rights Agreement

[See attached]



--------------------------------------------------------------------------------

Exhibit B

Nomination Agreement

[See attached]